DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1- have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5,6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue  (CN 206771065) in further view of   Park et al (2013/0088863) 
Regarding claim 1, Xue  et al discloses a half-packaged flexible light strip(Fig. 1), comprising a circuit board(1), a transparent cover(3) with a half-packaged structure(fig. 1) and a plurality of light sources (2, LED lamp strip ), the plurality of light sources and the transparent cover being arranged on the same surface of the flexible circuit board (fi. 1), the plurality of light sources being disposed between the transparent cover and the flexible circuit board (fig. 1), only the surface of the flexible circuit board that has the light sources is packaged by the transparent cover(fig 1), and the other surface of the flexible circuit board is not packaged by the transparent cover(fig. 1), and the transparent cover being formed by  a silica gel material through a one-step forming process onto the flexible circuit board. Xue does not disclose the cover being formed by a coextrusion process  and connected to the flexible circuit board and an adhesive coating is coated between the transparent cover and the flexible circuit board. flexible circuit board. 
Park et al discloses a half packaged light strip with a plurality of light sources and the transparent cover being arranged on the same surface as the circuit board with a transparent cover adhered to the surface of the circuit board, the adhesive the adhesive is placed between the transparent cover and the flexible circuit board. Both Xue and Part et al do not disclose the transparent cover being formed by a coextrusion process. 
Regarding the recitation of an adhesive being used as the bonding means for affixing the cover to the surface of the printed circuit board, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the connecting means of the cover of Xu to the PCB by using an adhesive means as taught by Park et al, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, although Xu discloses that glue would have been not a desired method in which to connect the cover to the PCB, using  the thermally conductive sealant  of Pack et al would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, since one of ordinary skill in the art would have recognized the benefit of a thermally conductive sealant over glue, in order to effectively transfer heat from the PCB to the cover, through the sealant. 

Regarding the recitation of a coextrusion process being used as the method of manufacturing of the transparent cover, the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In this case, Xu in further view of Park et al obviates s well known, method of manufacturing such as coextrusion, since the cover of Xu in further view of Park et al provides a cover which is transparent and affixed to the PCB by a thermally conductive sealant, as taught by Park et al. 


Regarding claim 2, Xue discloses  an accommodating space is provided between the transparent cover and the flexible circuit board, and the plurality of light sources is all located in the accommodating space and all at a certain distance from an inner surface of the transparent cover (fig. 1). Park et al also discloses these limitations (Figures 1,2,4,6,9-11).

Regarding claim 3, comprising two end caps which are respectively arranged at two ends of the accommodating space, and two end caps seal openings at both ends of the accommodating space.  Xue  does not clearly disclose two end caps sealing openings at both ends of the accommodating space. Park et al discloses two end caps  which are arranged at two ends of the accommodating space sealing openings at both ends of the accommodating space. it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Xue with the end caps of Park et al , since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using end caps, as taught by Park et al in the device of Xue would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular to keep foreign objects from entering the light device and to provide a power connecting means to the lighting device. 

Regarding claim 5,Xu discloses  the transparent cover is made of silica gel.

Regarding claim 6,the plurality of light sources is connected to the flexible circuit board by welding. the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In this case although Xu and Park et al do not clearly disclose welding as a method of connecting the light sources to the PCB, welding is old and well known in the illumination art as a means to connect light sources, especially LEDs to a PC board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875